Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Corey Richardson appeals his convictions and 552 month sentence for possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1) (2006), possession with intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a) (2006), and possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 922(c). We have reviewed the contentions raised in Richardson’s informal brief as well as the record and find no reversible error. Accordingly, we affirm the district court’s judgment and deny Richardson’s motion to further stay this appeal to permit him additional time to obtain counsel. United States v. Richardson, No. 1:05-cr-00597-RDB (D.Md. July 12, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.